           Case 1:20-cv-00056-RC Document 7-1 Filed 01/16/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, and              )
PHYSICIANS FOR SOCIAL RESPONSIBILITY, )
                                      )
          Plaintiffs,                 )
                                      )
     v.                               )                      Case No. 1:20-cv-00056-RC
                                      )
DAVID BERNHARDT, et al.,              )
                                      )
          Defendants.                 )


              DECLARATION IN SUPPORT OF MOTION FOR APPEARANCE
                   PRO HAC VICE OF ATTORNEY KYLE J. TISDEL



        Pursuant to LCvR 83.2(d), I, Kyle J. Tisdel, hereby respectfully request to appear pro hac

vice on behalf of Plaintiffs in the above-captioned case. I declare the following under penalty of

perjury:

        (1)    My full name is Kyle James Tisdel.

        (2)    My office address is Western Environmental Law Center, 208 Paseo del Pueblo

Sur, #602, Taos, New Mexico 87571, and my office phone number is (575) 613-8050.

        (3)    I have been admitted to practice in the following courts on the dates listed:

Court                                                  Date Admitted        Status

Supreme Court of the State of Washington               11/14/2005           Voluntarily Resigned

Supreme Court of the State of Colorado                 06/15/2010           Active

Supreme Court of the State of New Mexico               04/09/2019           Active

U.S. District Court for the District of Colorado       05/11/2012           Active

U.S. District Court for the District of New Mexico     04/08/2015           Active
         Case 1:20-cv-00056-RC Document 7-1 Filed 01/16/20 Page 2 of 2




U.S. Court of Appeals for the Tenth Circuit             04/13/2015            Active

U.S. Court of Appeals for the Ninth Circuit             10/01/2018            Active

       (4)      I hereby certify that I have never been disciplined by any bar.

       (5)      I have been admitted pro hac vice once in this Court within the last two years in,

WildEarth Guardians, et al. v. Bernhardt, et al., 1:16-cv-01724-RC.

       (6)      I do not engage in the practice of law from an office located in the District of

Columbia and I do not have an application for membership pending with the District of

Columbia Bar.

       Samantha Ruscavage-Barz, an attorney admitted to practice in and a member in good

standing of the Bar of this Court, by and through her motion for my appearance pro hac vice, has

consented to serve as my sponsoring member of the Bar of this Court, and to act as local counsel

of record for all purposes in the above-referenced case. Ms. Ruscavage-Barz’s office address

and phone number are WildEarth Guardians, 516 Alto Street, Santa Fe, New Mexico, 87501,

(505) 401-4180.

       I declare under penalty of perjury that the foregoing is true and correct.


                                       Executed on this 16th day of January, 2020,


                                       /s/ Kyle J. Tisdel
                                       Kyle Tisdel (CO Bar # 42098)
                                       Western Environmental Law Center
                                       208 Paseo del Pueblo Sur, #602
                                       Taos, NM 87571
                                       (575) 613-8050
                                       tisdel@westernlaw.org
